Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 1 of 205




                                   19cv9064
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 2 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 3 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 4 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 5 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 6 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 7 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 8 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 9 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 10 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 11 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 12 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 13 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 14 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 15 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 16 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 17 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 18 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 19 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 20 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 21 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 22 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 23 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 24 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 25 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 26 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 27 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 28 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 29 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 30 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 31 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 32 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 33 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 34 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 35 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 36 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 37 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 38 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 39 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 40 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 41 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 42 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 43 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 44 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 45 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 46 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 47 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 48 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 49 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 50 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 51 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 52 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 53 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 54 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 55 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 56 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 57 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 58 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 59 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 60 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 61 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 62 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 63 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 64 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 65 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 66 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 67 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 68 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 69 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 70 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 71 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 72 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 73 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 74 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 75 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 76 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 77 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 78 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 79 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 80 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 81 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 82 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 83 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 84 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 85 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 86 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 87 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 88 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 89 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 90 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 91 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 92 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 93 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 94 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 95 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 96 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 97 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 98 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 99 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 100 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 101 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 102 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 103 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 104 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 105 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 106 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 107 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 108 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 109 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 110 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 111 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 112 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 113 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 114 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 115 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 116 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 117 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 118 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 119 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 120 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 121 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 122 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 123 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 124 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 125 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 126 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 127 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 128 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 129 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 130 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 131 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 132 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 133 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 134 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 135 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 136 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 137 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 138 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 139 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 140 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 141 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 142 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 143 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 144 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 145 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 146 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 147 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 148 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 149 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 150 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 151 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 152 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 153 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 154 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 155 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 156 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 157 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 158 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 159 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 160 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 161 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 162 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 163 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 164 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 165 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 166 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 167 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 168 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 169 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 170 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 171 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 172 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 173 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 174 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 175 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 176 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 177 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 178 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 179 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 180 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 181 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 182 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 183 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 184 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 185 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 186 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 187 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 188 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 189 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 190 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 191 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 192 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 193 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 194 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 195 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 196 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 197 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 198 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 199 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 200 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 201 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 202 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 203 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 204 of 205
Case 1:19-cv-09064-CM Document 2 Filed 09/27/19 Page 205 of 205
